Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a connection member connected to the stabilization assembly and configured to be connected at a first connection point to a device, wherein the device is further configured to be supported by the operator at a second support point, wherein the stabilization assembly is configured to receive at least one sensor signal from the at least one movement sensor, and output at least one actuator signal to at least one of the two actuators to provide compensation motion to the support member, the compensation motion configured to compensate for operator movement provided to the support member and within a plane orthogonal to a line between the first connection point and the second support point.
a connection member configured to connect in a removable manner the stabilization assembly to a device at a first support point, wherein the device is configured to be supported by an operator at a second support point; and a controller configured to: receive a sensor signal from the movement sensor, and output at least one actuator signal to at least one of the two actuators to cause the at least one of the two actuators to provide motion to compensate for operator movement of the device within a plane orthogonal to a line between the first connection point and the second support point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.